11-932-ag
         Moore v. Holder
                                                                                        BIA
                                                                                 Montate, IJ
                                                                              A029 749 3343
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23rd day of February, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                DEBRA ANN LIVINGSTON,
 9                DENNY CHIN,
10                    Circuit Judges.
11       _____________________________________
12
13       JOSEPH TAMBA MOORE,
14                Petitioner,
15
16                         v.                                   11-932-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Joseph Tamba Moore, pro se,
24                                     Rochester, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Francis W. Fraser, Senior
28                                     Litigation Counsel; Linda Y. Cheng,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Joseph Tamba Moore, a native and citizen of Liberia,

 6   seeks review of a February 10, 2011, order of the BIA

 7   affirming the April 21, 2009, decision of an Immigration

 8   Judge (“IJ”), which denied his applications for asylum and

 9   withholding of removal.     In re Moore, No. A029 749 343

10   (B.I.A. Feb. 10, 2011), aff’g No. A029 749 343 (Immig. Ct.

11   Buffalo Apr. 21, 2009).    We assume the parties’ familiarity

12   with the underlying facts and procedural history in this

13   case.

14       Under the circumstances of this case, we have reviewed

15   the IJ’s decision as modified by the BIA, considering all

16   grounds for the IJ’s adverse credibility determination, see

17   Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005),

18   but not the alternate findings that the BIA did not review,

19   see Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

20   522 (2d Cir. 2005).    The applicable standards of review are

21   well-established.     See 8 U.S.C. § 1252(b)(4)(B); see also

22   Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).     We deny

23   the petition for review, as the agency’s adverse credibility

24   determination is supported by substantial evidence.

                                     2
 1       In finding Moore not credible, the agency reasonably

 2   relied on inconsistencies between his hearing testimony and

 3   his written asylum applications, and on lack of detail in

 4   his hearing testimony.   See Secaida-Rosales v. INS, 331 F.3d

 5   297, 308-09 (2d Cir. 2003).*   For example, although Moore

 6   testified before the IJ that rebels kidnapped him in 1987

 7   and killed his brother and daughter in 1990, he made no such

 8   claims in his written applications.   Moreover, he did not

 9   testify at the merits hearing that he feared persecution

10   because of his tribal affiliation, even though that was the

11   primary argument in his initial written application.

12   Because these inconsistencies go to the heart of Moore’s

13   persecution claims, and were “substantial” when measured

14   against the record as a whole, the agency did not err in

15   relying on the inconsistencies to find him not credible.

16   See Secaida-Rosales, 331 F.3d at 308-09.   Furthermore, Moore

17   testified at his hearing that his family members were

18   threatened, but he was unable to provide detail, even when



            *
             In Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d
       Cir. 2008), we recognized that the Real ID Act abrogated
       in part the holding in Secaida-Rosales for cases filed
       after May 11, 2005, the effective date of the Act. Id.
       Because Moore’s initial application was filed before this
       date, Secaida-Rosales remains good law. See Dong Zhong
       Zheng v. Mukasey, 552 F.3d 277, 287 n.6 (2d Cir. 2009).
                                    3
 1   asked.     See Jin Shui Qiu v. Ashcroft, 329 F.3d 140, 152 (2d

 2   Cir. 2003) (“spare” testimony can support adverse

 3   credibility finding where attempt was made to elicit

 4   detail).

 5       Although Moore broadly argues that this Court should

 6   excuse these inconsistencies and omissions because of his

 7   stroke, he has provided no evidence that he had a stroke,

 8   let alone evidence of when the stroke occurred or how it

 9   affects his memory.     Therefore, the IJ was not compelled to

10   accept the explanation, see Majidi v. Gonzales, 430 F.3d 77,

11   81 (2d Cir. 2005), and Moore has not negated the substantial

12   evidence that supports the IJ’s adverse credibility

13   determination, see Diallo v. BIA, 548 F.3d 232, 234 (2d Cir.

14   2008).

15       Additionally, the IJ did not err in refusing to admit

16   the untimely-filed copy of Moore’s daughter’s death

17   certificate into evidence.     “[A]n IJ has broad discretion to

18   set and extend filing deadlines pursuant to 8 C.F.R.

19   § 1003.31.”     Dedji v. Mukasey, 525 F.3d 187, 191 (2d Cir.

20   2008).     Moore, who was represented by counsel in the

21   proceedings before the IJ, has never argued that he was

22   unaware of the IJ’s deadline for the filing of exhibits.

23   Moreover, Moore did not provide good cause to excuse the

                                     4
 1   untimely filing, since he admittedly requested the document

 2   only one month before the merits hearing, even though he

 3   received the Notice to Appear in 2007, and has conceded that

 4   he knew it would be difficult to obtain documents from

 5   Liberia.

 6       Since the only evidence of a threat to Moore’s life or

 7   freedom depended upon his credibility, the adverse

 8   credibility determination in this case necessarily precludes

 9   success on both his claims for asylum and withholding of

10   removal.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

11   2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot. Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22
23




                                    5